DETAILED ACTION
	
Election/Restrictions
Applicant’s election of Group I (claims 1-13) in the reply filed on May 25, 2022 is acknowledged.
However, due to establishment of allowable subject matter within independent claims 1 and 14, the restriction requirement (dated April 5, 2022) is hereby withdrawn.  Claims 1-20 are treated on their merits below.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art of record does not teach or suggest the disclosed invention regarding:
A semiconductor device, particularly characterized by having: 
two conductive pillars positioned above the substrate and 5extended along a vertical axis; 
a first set of tilted insulating layers parallel to each other and positioned between the two conductive pillars; and 
a second set of tilted insulating layers parallel to each other and positioned between the two conductive pillars; 
10wherein the first set of tilted insulating layers are extended along a first direction slanted with respect to the vertical axis, the second set of tilted insulating layers are extended along a second direction slanted with respect to the vertical axis, and the first direction and the second direction are crossed, as recited within claim 1.
Claims 2-13 depend from claim 1.

A method for fabricating a semiconductor device, particularly characterized by the steps of:
forming two conductive pillars along the first insulating layer; 
forming a first set of tilted trenches along the first insulating layer and between the two conductive pillars; 
forming a second set of tilted trenches along the first insulating 15layer and between the two conductive pillars; 
forming a first set of tilted insulating layers in the first set of tilted trenches and along a first direction; 
forming a second set of tilted insulating layers in the second set of tilted trenches and along a second direction; 
20wherein the first set of tilted insulating layers and the second set of tilted insulating layers are concurrently formed, and the first direction and second direction are crossed, as recited within claim 14.  
Claims 15-20 depend from claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812